Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over combine teaching of US10032644(US’644), US20090233444(US’444) and JP2009111094A.
Regarding claims 1, 4 and 8, US’644 discloses a CMP compositions comprising water, and the ceria coated silica composite particles that having silica as the core particle and ceria nanoparticles on the silica particle surface (abstract). Mean particle size of the ceria coated silica particle can be 96 nm (col. 13, line 15). The weight ratio of total cerium to silicon in the particles may preferably between 0.05 and 10(col.6, lines 41-60).
But it is silent about the composition comprising bubble as applicants set forth in the claims.
US’444 discloses a polishing process in a semiconductor device fabrication process employs a polishing composition in which a gaseous phase is created within the polishing composition. During a polishing process, the gaseous phase dynamically responds to changes in the surface profile of the material undergoing removal by chemical and abrasive action during polishing. The inert gas (such as nitrogen) bubble density dynamically increases in proximity to surface region of the substrate being polished that are prone to dishing and erosion. The increased inert gas bubble density operates to reduce the polish removal rate relative to other regions of the substrate. The dynamic action of the gaseous phase within the polishing composition functions to selectively reduce the localized polish removal rate such that a uniformly smooth and flat polished surface is obtained that is independent of the influence of pattern density during the polishing process(abstract and [0026]). 

But it is silent about the bubble size as applicants set forth in the claims. 
JP2009111094A discloses that an abrasive slurry to perform polishing comprising abrasive particles and micro / nano bubble water. It is desirable that the micro / nano bubble density of the micro / nano bubble water is 1000 / ml or more. The median bubble particle size was 0.593 to 0.596 μm, and the peaks of the histogram were found around 0.1 μm, 0.3 μm and 0.5 μm, respectively. The micro / nano bubble is defined as a bubble having a diameter of 1 nm or more and less than 100 μm. The processing liquid used was a mixture of the above-mentioned micro-nano bubble water
and an abrasive manufactured by Fujimi Incorporated (model number: GLANZOX) at a weight ratio of 30: 1. See [0001], [0007], [0008], [0013], [0015], [0016], and [0019].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate nitrogen bubble a size of claimed size into the polishing slurry, motivated by the fact that it is possible to achieve high flatness of the polished surface and high polishing rate for the wafer to be polished.
Regarding claims 2 - 3, US’444 discloses that the polishing composition in which a gaseous phase is created within the polishing composition. During a polishing process, the gaseous phase dynamically responds to changes in the surface profile of the material undergoing removal by chemical and abrasive action during polishing. The inert gas bubble density dynamically increases in proximity to surface region of the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to choose the desired nanobubble content in the polishing composition to obtained the desired polishing quality since it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Furthermore for claim 3, the Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove 
Regarding claim 5, US’644 discloses a CMP compositions comprising water, and the ceria coated silica composite particles that having silica as the core particle and ceria nanoparticles on the silica particle surface. Mean particle size of the ceria coated silica particle can be 96 nm. The weight ratio of total cerium to silicon in the particles may preferably between 0.05 and 10 (col.6, lines 41-60). It appears that the ceria content disclosed by the prior art overlaps with the claimed range.
Regarding claims 6 - 7, US’644 discloses the polishing composition comprising: 0.01 wt % to 20 wt % of ceria coated silica composite particles and silica abrasive particles and; 0.0001 wt % to 5 wt % of a pH-adjusting agent selected from the group consisting of sodium hydroxide, potassium hydroxide, ammonium hydroxide, quaternary organic ammonium hydroxide, nitric acid, sulfonic acid, phosphoric acid, hydrogen chloride, and mixtures thereof; 0.0005 wt % to 0.5 wt % of a corrosion inhibitor selected form the group consisting of benzotriazole, imidazole, triazole and combinations thereof; a surfactant selected from the group consisting of acetylenic diol surfactant, alcohol ethoxylate surfactant and combination thereof; potassium silicate; ammonium silicate; and water; wherein the polishing composition has a pH of from about 2 to 11. The .
Claims 1, 4, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US10032644(US’644) and US20090233444(US’444), further in view of JP2016092340A1.
Regarding claims 1, 4, and 8 - 11, US’644 discloses a CMP compositions comprising water, and the ceria coated silica composite particles that having silica as the core particle and ceria nanoparticles on the silica particle surface (abstract). Mean particle size of the ceria coated silica particle can be 96 nm (col. 13, line 15). The weight ratio of total cerium to silicon in the particles may preferably between 0.05 and 10(col.6, lines 41-60).
But it is silent about the composition comprising bubble as applicants set forth in the claims.
US’444 discloses a polishing process in a semiconductor device fabrication process employs a polishing composition in which a gaseous phase is created within the polishing composition. During a polishing process, the gaseous phase dynamically responds to changes in the surface profile of the material undergoing removal by chemical and abrasive action during polishing. The inert gas (such as nitrogen) bubble density dynamically increases in proximity to surface region of the substrate being polished that are prone to dishing and erosion. The increased inert gas bubble density operates to reduce the polish removal rate relative to other regions of the substrate. The dynamic action of the gaseous phase within the polishing composition functions to 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to incorporate nitrogen bubble into the polishing slurry, motivated by the fact that US’444 discloses that inert gas bubble can improve the polishing quality (abstract and [0026]).
But it is silent about the bubble size and hydrogen bubble as applicants set forth in the claims.
JP2016092340A1 discloses the remarkably enhanced cleaning effect of micro-nano bubbles and various foreign substances such as particles, metals, and organic substances are efficiently removed from the substrate to be cleaned ([0011]). The gas is at least one of air, oxygen, nitrogen, hydrogen and an inert gas, and the diameter of bubbles in bubble water generated by the added gas ([0007]). The micro-bubble water is water containing bubbles having a diameter of 0.1 μm to 50 μm, and the nano-bubble water is water containing bubbles having a diameter of less than 100 nm([0014]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the insnat application to use hydrogen bubble in the polishing composition, motivated by the fact that JP2016092340A1 discloses the remarkably enhanced cleaning effect of micro-nano bubbles and various foreign substances such as particles, metals, and organic substances are efficiently removed from the substrate to be cleaned ([0011]). Substituting one known compound for another for the same purpose is known in the art.
.
Claims 1, 4 - 5,  and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US10032644(US’644), further in view of JP2016092340A1.
Regarding claims 1, 4, and 8 - 11, US’644 discloses a CMP compositions comprising water, and the ceria coated silica composite particles that having silica as the core particle and ceria nanoparticles on the silica particle surface (abstract). Mean particle size of the ceria coated silica particle can be 96 nm (col. 13, line 15). The weight ratio of total cerium to silicon in the particles may preferably between 0.05 and 10(col.6, lines 41-60).
But it is silent about the composition comprising bubble as applicants set forth in the claims.
JP2016092340A1 discloses the remarkably enhanced cleaning effect of micro-nano bubbles and various foreign substances such as particles, metals, and organic substances are efficiently removed from the substrate to be cleaned ([0011]). The gas is at least one of air, oxygen, nitrogen, hydrogen and an inert gas, and the diameter of bubbles in bubble water generated by the added gas ([0007]). The micro-bubble water 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use hydrogen bubble in the polishing composition, motivated by the fact that JP2016092340A1 discloses that micro-nano bubbles  can  remarkably remove various foreign substances such as particles, metals, and organic substances from the substrate to be cleaned ([0011]). 
Regarding claim 5, US’644 discloses a CMP compositions comprising water, and the ceria coated silica composite particles that having silica as the core particle and ceria nanoparticles on the silica particle surface. Mean particle size of the ceria coated silica particle can be 96 nm. The weight ratio of total cerium to silicon in the particles may preferably between 0.05 and 10 (col.6, lines 41-60). It appears that the ceria content disclosed by the prior art overlaps with the claimed range.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731